Citation Nr: 1316685	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  07-40 138	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a stomach disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to April 1970 and from October 1970 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1964 to April 1970 and from October 1970 to July 1985.

2.  In March 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran submitted a statement that was received at the Board in March 2013.  He noted that he was scheduled for a video conference hearing for April 9, 2013.  He said he called the RO to cancel the hearing but had not had confirmation.  The Veteran related he was told to submit a letter to cancel his hearing.  The Veteran stated he was submitting a written request to withdraw his appeal in its entirety.  

The Veteran's representative submitted confirmation of the Veteran's desire to withdraw his appeal in April 2013.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


